Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Status
Claims 1-10 are pending and examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
[0007] of the instant specification recites, “Take nucleic acid extraction for example, fully automated nucleic acid extraction machines on the market are generally so designed…”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests revising this statement to read, “In nucleic acid extraction for example, fully automated nucleic acid extraction machines on the market are generally so designed…”.
Claim Objections
No objections are made to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, Lns. 6-7 recites, “the supporting table…corresponds to the receiving space”. However, it is unclear what corresponds to means. Does the table need to match up exactly with the receiving space, or merely be able to fit inside it? For purposes of compact prosecution, the above phrase has been examined to mean that the supporting table either fits within or matches the receiving space.

The term "around" in claim 2 is a relative term which renders the claim indefinite.  The term "around" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of compact prosecution, "around" has been examined as within any distance where the driven member is capable of interacting with the bottom portion of the collection module base.


Claim 2, Ln. 9 recites, “the containers”. However, claim 1 only refers to a single container. Therefore, it is unclear which other containers, if any, are being referred to here. For purposes of compact prosecution, the above limitation has been examined as “the container”.

Claim 4, Ln. 2 recites, “corresponds to the supporting structure”, which is unclear. Does this mean that the heating module fits within the supporting structure, mates with the supporting structure, or does it signify a different positional or operational relationship? For purposes of compact prosecution, “corresponds to the supporting structure” has been examined as the heating module fitting within, fitting on, or in an operational relationship with the supporting structure.

Claim 7, Lns. 1-2 recites, “wherein the containers in the collection module base correspond in position to the cartridge(s) in the supporting table”. However, claim 1, which claim 7 indirectly depends on, refers only to a single container. Therefore, it is unclear which other containers, if any, are being referred to here. For purposes of compact prosecution, the above limitation has been examined as, “wherein the container in the collection module base corresponds in position to the cartridge in the supporting table”. Further, the phrase “correspond in position” is unclear as to the positional relationship between the container and the cartridge. For purposes of compact prosecution, “correspond in position” has been examined as the container being within the same receiving space of the base as the cartridge.

Claims 3, 5, 6 and 8-10 are rejected based on their dependency on a rejected claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Publication No. 2017/0089936).

Regarding claim 1, Lee discloses a sample extraction device ([0001]), comprising 	an extraction table ([0027], Fig. 1). The extraction table comprises a base having a receiving space ([0027], see Fig. 1 at bottom plate 110), and a supporting structure provided on the base, wherein the supporting structure comprises a supporting table and a fixing unit on which the supporting table is placed, the supporting table being provided above and corresponds to the receiving space ([0027], see Fig. 1 at tray fixing frame 114 for receiving reagent tray). The ([0027], [0030], see Fig. 3-1 at reagent tray 200 having cartridge receiving space 204). 
	Lee further discloses a collection module provided in the receiving space, wherein the collection module comprises a collection module base for receiving a container ([0027], [0030], see Fig. 1 at reagent tray, Fig. 3-2 at centrifuge tube receiving space 206).
	Lee further discloses an operating and moving module ([0027], see Fig. 1 at vertical track 122 and base plate track 133 for moving base plate 132, moving block 134). The operating and moving module comprises a first horizontal movement module provided on the base and configured to move horizontally with respect to the extraction table, wherein the first horizontal movement module comprises a supporting frame ([0027], see Fig. 1 at supporting frame 120, [0041], the supporting frame can also be horizontally moved along a horizontal track). A first vertical movement module is provided on the supporting frame and configured to move vertically with respect to the extraction table ([0027], see Fig. 1 at base plate 132, [0034], the base plate 132 moves downward to bring syringes into contact with pipettes in reagent tray, then back upward again). The first vertical movement module comprises a first platform and a second platform provided underneath the first platform, and the first platform is penetrated by a spring unit and is connected to the second platform via the spring unit ([0027], [0034], see Fig. 4-1 at spring mechanism 140, passing through first platform and connected to second platform 139). The first platform is provided with a micropipette holder extending through the second platform, and the micropipette holder has an end which is used for configuring with a micropipette and an opposite end provided with a gas delivery tube ([0027], [0034], when plunger 302 is driven downward to create positive pressure in syringe 300 to discharge liquid from pipette, the syringe 300 acts as a gas delivery tube, see Fig. 4-1 at syringe 300, one end of which is used to connect with pipettes, and the other is considered a gas delivery tube). 
	Lee further discloses a suction module provided on the supporting frame ([0027], [0034], the moving block 134 moves up and down to push and pull plunger 302, creating a positive and negative pressure in the syringe 300, see Fig. 4-1). The suction module comprises a second vertical movement module and an injector ([0027], [0034], see Fig. 4-1 at moving block 134, motor 142, syringe plunger 302, and housing of syringe). The second vertical movement module is configured to move vertically with respect to the extraction table, the injector has an airtight cylinder and a piston rod, and the airtight cylinder is connected to the gas delivery tube ([0027], [0034], see Fig. 4-1 at moving block 134, syringe plunger 302, and housing of syringe, which is connected to outlet of syringe 300, a syringe will inherently be airtight in order to keep free of contaminants during processing). 
	Lee further discloses wherein the second vertical movement module moves vertically to push or pull the airtight cylinder or the piston rod, in order for the injector to generate positive or negative pressure ([0027], [0034], the moving block 134 moves up and down to push and pull plunger 302, creating a positive and negative pressure in the syringe 300, see Fig. 4-1).
	Note: The instant Claims contain a large amount of functional language (ex: “for configuring with a micropipette”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior 

Regarding claim 4, Lee discloses the sample extraction device of Claim 1, wherein the extraction table comprises a heating module provided on the base, and corresponds to the supporting structure ([0027], see Fig. 2 at heating base 111 on tray fixing frame 114, with heating device provided under sample tray 118).

Regarding claim 5, Lee discloses the sample extraction device of Claim 1. Lee further discloses the second vertical movement module comprising a pushing unit for compressing the spring unit when the second vertical movement module moves downward. This causes the compressed spring unit to move the second platform, and for the micropipette to be removed from the micropipette holder when the second platform, through which the micropipette holder extends, is displaced downward with respect to the micropipette holder ([0027], [0034], the motor 142 drives spring mechanism 140 downward, driving the material returning plate 139 downward to eject pipette, see Fig. 4-1 at motor 142, upper pushing unit and lower spring unit of spring mechanism 140, and material returning plate 139).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gilson (US Patent No. 3,538,962).

Regarding claim 2, Lee discloses the sample extraction device of Claim 1. Lee further discloses the collection module ([0027], [0030], see Fig. 1 at reagent tray, Fig. 3-2 at centrifuge tube receiving space 206).
	Lee fails to explicitly disclose the collection module comprising: 
a second horizontal movement module configured to move the collection module base horizontally in the receiving space; 
a driven member mounted around a bottom portion of the collection module base; and 
a driving unit provided in the receiving space and in the vicinity of the collection module base; 
wherein the driving unit moves by the collection module base moving and, in turn, the driving unit pushes the driven member so as to move the collection module base or the container received in the collection module base.
	Gilson is in the analogous field of sample handling apparatuses (Gilson Col. 2 Lns. 29-34). Gilson teaches a horizontal movement module that moves a base horizontally. The module comprises a driven member around a bottom portion of the base, and a driving unit near the base. The driving unit moves by the base moving, and, in turn, pushes the driven member to move the base (Gilson; Col. 2 Lns. 59-75, Claim 9, the containers have driven elements 12F on the bottom, which are driven by drive gear teeth 20B so that when containers are in motion, the containers push against drive gear teeth 20B, and drive gear teeth 20B push against driven elements 12F to effect movement of the containers horizontally, see Figs. 5, 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collection module of Lee to include the horizontal movement module comprising a driven member and driving unit of Gilson, as Gilson teaches that this horizontal movement module can be used to transport containers past a filling or other operating station (Gilson; Col. 2 Lns. 29-34, Col. 2 Lns. 59-75, Claim 9, see Figs. 5, 7).

Claims 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gilson, further in view of Inana (US Publication No. 2006/0186037).

Regarding claim 3, modified Lee discloses the sample extraction device of Claim 2. Modified Lee further discloses the collection module base (see Claim 2 above at Lee teaching collection module in [0027], [0030], Figs. 1, 3-2, and Gilson teaching base in Gilson; Col. 2 Lns. 59-75, Claim 9, Figs. 5-7).
	Modified Lee fails to explicitly disclose the collection module base comprising an engaging groove for securing a lid of the container.
	Inana is in the analogous field of nucleic acid extraction (Inana [0002]) and teaches a base comprising an engaging groove for securing a lid of a container (Inana; [0052], see Fig. 1 at protrusion in cap 12 fitting to groove in cartridge main body 11, in regards to the limitation “for securing a lid of a container”, this is drawn toward a functional/process limitation and is not considered as part of the claimed device structure and is therefore not considered to further limit the structure beyond that of a capability. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP 2114 & 2173.05(g))). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collection module base of modified Lee to comprise an engaging groove for securing a lid of the container as in Inana, as Inana teaches that a base comprising a fitting groove will prevent any leakage in a container (Inana [0052]).

Regarding claim 6, modified Lee discloses the sample extraction device of Claim 3. Lee further discloses wherein the receptacle receiving space of the supporting table comprises a space for receiving a cartridge, wherein the cartridge is configured to receive pipettes, binding columns, pipettes with an adapter, or reagents ([0027], [0030], see Fig. 3-1 at reagent tray 200 having cartridge receiving space 204, further, in regards to the limitation “for receiving a cartridge…”, this is directed toward a functional/process limitation and is not considered as part of the claimed device structure and is therefore not considered to further limit the structure beyond that of a capability. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating 

Regarding claim 7, modified Lee discloses the sample extraction device of Claim 6. Lee further discloses wherein the container in the collection module base corresponds in position to the cartridge in the supporting table ([0027], [0034], [0034], see Fig. 3-2 at centrifuge tube receiving space on the same tray as cartridge receiving space 204, further, the cartridge and the container are not positively recited in the claims, but appear to be capable of being arranged adjacent to each other).

Regarding claim 8, modified Lee discloses the sample extraction device of Claim 7. Lee further discloses wherein the moving direction of the first horizontal movement module corresponds to the orientation of the receptacle receiving space of the supporting table ([0027], [0030], [0034], [0041], see Figs. 1, 3 at reagent tray 200 having cartridge receiving space 204, and supporting frame 120, which can be moved along a horizontal track, the horizontal movement of which appears to correspond to the orientation of the cartridge receiving space 204).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yamashita et al. (US Patent No. 4,451,433; hereinafter Yamashita).

Regarding claim 9, Lee discloses the sample extraction device of Claim 1. Lee further discloses that the supporting frame is vertical with respect to the base and has a front side and (see Fig. 1 at supporting frame 120 and base 110). Lee further discloses the vertical movement module ([0027], see Fig. 1 at base plate 132, [0034], the base plate 132 moves downward to bring syringes into contact with pipettes in reagent tray, then back upward again) and the suction module ([0027], [0034], the moving block 134 moves up and down to push and pull plunger 302, creating a positive and negative pressure in the syringe 300, see Fig. 4-1).
	Lee fails to explicitly disclose wherein the first vertical movement module is provided on the front side of the supporting frame, with the suction module provided on the rear side of the supporting frame.
	Yamashita is in the analogous field of dispensing in automated analyzers (Yamashita; Col. 1 Lns. 4-9, Col. 2 Lns. 63-68) and teaches a first vertical movement module on a front side of a frame, with a second vertical movement module on the rear side of the supporting frame (Yamashita; Col. 5 Lns. 15-33, pipette tubes 38, 39 are raised and lowered on movable frames 65, 66, see Fig. 2 at pipette tubes 38, 39 respectively attached to movable frames 65, 66, mounted on opposite sides of supporting frame). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first vertical movement module, the suction module, and the supporting frame of Lee so that the first vertical movement module is provided on the front side of the supporting frame, and the suction module is provided on the rear side of the frame as in Yamashita, as Yamashita that mounting two vertically moving modules on opposite sides of a frame will allow the modules to operate independently (Yamashita Col. 5 Lns. 15-33).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bach (US Publication No. 2005/0194407).

Regarding claim 10, Lee discloses the sample extraction device of Claim 1. Lee further discloses the piston rod. Lee further discloses the supporting frame (see Fig. 1 at frame 120). Lee further discloses the second vertical movement module ([0027], [0034], see Fig. 4-1 at moving block 134, motor 142, syringe plunger 302, and housing of syringe). Lee further discloses the piston rod and airtight cylinder ([0027], [0034], see Fig. 4-1 at moving block 134, syringe plunger 302, and housing of syringe, which is connected to outlet of syringe 300, a syringe will inherently be airtight in order to keep free of contaminants during processing). Lee further discloses the injector generating positive or negative pressure ([0027], [0034], the moving block 134 moves up and down to push and pull plunger 302, creating a positive and negative pressure in the syringe 300, see Fig. 4-1). 
	Lee fails to explicitly disclose wherein the piston rod is fixed on the supporting frame, and the second vertical movement module is configured to move the airtight cylinder vertically so that the injector generates positive or negative pressure.
	Bach is in the analogous field of liquid dispensing (Bach; [0003], [0007]) and teaches a fixed piston rod, and moving a cylinder vertically so that an injector generates positive or negative pressure (Bach; [0013]-[0014], the pump is capable of aspirating and dispensing fluid, [0015], [0074], the pistons can be held fixed for vertical motion and the cylinders moved relative to the fixed pistons). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the supporting frame, second (Bach; [0013]-[0014], [0015], [0074]).
Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sokol et al. (US Patent No. 3,760,639; hereinafter Sokol) teaches a pipette comprising a movable cylinder and a stationary piston rod (Sokol Col. 3 Lns. 3-43).
Sanford et al. (US Patent No. 5,228,988; hereinafter Sanford) teaches containers in a collection module base that correspond in position to containers in a supporting table (Sanford; Col. 7 Ln. 52-Col. 8 Ln. 15, see Figs. 10, 11 at tray for supporting cuvettes under housing 132 for supporting chromatographic columns, sample rack).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M. /Examiner, Art Unit 1798   

 /JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798